Citation Nr: 0107099	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his brother and mother.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic nervous disorder.  During the course 
of appeal, additional evidence was submitted.  Following an 
April 2000 hearing, the Hearing Officer determined that new 
and material evidence had been submitted, thereby reopening 
the claim.  The Board agrees that new and material evidence 
has been submitted and that the claim has been reopened, 
thereby requiring a de novo review and full implementation of 
the duty to assist the veteran in the development of his 
claim.  


REMAND

The veteran has claimed entitlement to service connection for 
a psychiatric disorder.  As noted above, the RO has reopened, 
but denied the veteran's claim for service connection for a 
psychiatric disorder.  Essentially, it has been determined 
that there is no medical evidence of an etiological nexus 
between the veteran's diagnosed schizophrenia and his active 
military service, and therefore the claim is not well-
grounded.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Effective November 20, 2000, a new law was 
promulgated, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, in 
effect, eliminated the need to establish that a claim was 
well grounded.  It also expanded the law relating to the duty 
to assist, and the need for notice to the veteran concerning 
searching for and obtaining records, substantiating claims, 
and completing an application for compensation benefits. The 
law applies to all claims pending on the date of enactment.  
Pursuant to the VCAA, there is now an expanded duty to assist 
the veteran.

On appeal, a review of the claims file indicates that there 
may be other records that would be beneficial in this 
determination which have not been obtained.  During a 
December 2000 video conference hearing before the Board, it 
was claimed that the veteran went through a court martial, 
but when they asked for those records, they had been told 
that they were sealed, and unavailable.  The service medical 
records are negative for any complaints, findings, or 
diagnoses indicative of an acquired psychiatric disorder; and 
the report of a February 1981 discharge examination contains 
a normal psychiatric evaluation.  However, the service 
medical records show that in May 1980, the veteran was 
dropped from PRP (personal reliability program), by reason of 
unreliable behavior patterns.  These patterns were noted to 
include association with people involved in drugs, 
involvement in an alcohol related fight at an enlisted man's 
club; being observed by other members of the guard force 
talking to himself while on post under arms; and telling his 
section chief that he would go "UA" whenever he felt like 
it.  Based on these incidents, the PR certifying officer had 
refused to certify the veteran.  Service medical records also 
show that the veteran was briefly in confinement in late 
January-early February 1981, immediately prior to his 
discharge.  His report of separation shows brief periods of 
time lost [absence without leave?] in December 1980 and 
January 1981; however, there is no indication that he ever 
received a court martial, which is rarely given for brief 
periods of absence without leave.  The veteran received a 
general discharge at the end of his service, which is also 
inconsistent with a court martial.  

At the December 2000 hearing, testimony from the veteran's 
mother and brother indicated that the veteran had behaved in 
an abnormal manner when he returned home after service; and 
that his mother sought treatment for him soon after service.  
The testimony indicated that the veteran had not worked since 
service and had received supplemental security income 
benefits for a number of years.  In connection with the 
application for those benefits, he had been examined at Mt. 
Sinai Hospital or an associated rehabilitation center or 
clinic.  The veteran's brother testified that the veteran was 
currently receiving psychiatric treatment from a Dr. Lahey.  
In a statement received in December 1999, the veteran's 
brother noted that the veteran had seen a Dr. Allan and Dr. 
Nelson in September 1998.  

The Board notes that the claims file does not now contain any 
records of any post-service treatment or examination except 
for a July 2000 psychological examination report. 

The Board believes that the RO should request that a special 
search be made for the veteran's complete service personnel 
records, to include his Official Military Performance File 
(OMPF), the records pertinent to any disciplinary actions 
taken, and the justification for his expeditious discharge.  
The RO should attempt to obtain copies of all pertinent 
records identified by the veteran or his family, including 
records associated with his award of supplemental security 
income benefits.  On remand, the RO should instruct the 
appellant of his right to submit any additional available 
medical evidence to support his assertions that his currently 
diagnosed schizophrenia is related to service.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

The only post-service medical evidence is contained in a July 
2000 private report of psychological examination.  That 
report shows findings of an examination, and contains a 
diagnosis of schizophrenia, disorganized type, continuous, 
with prominent negative symptoms; and secondary paranoid 
delusional symptoms.  In that report, Mary M. Zashin, Ph.D., 
expressed her opinion that it was possible that the 
appellant's current psychiatric symptomatology emerged while 
he was in the service, and could have been precipitated by 
events leading up to his court martial, or those events 
themselves could have resulted from a psychotic break that 
preceded.  However, Dr. Zashin's comments appear to be based 
on the veteran's account and recollections.  She did not have 
the benefit of the service records, any of the records in the 
appellant's claims file, or other medical records which have 
been mentioned.  


The RO also should generally take all appropriate action to 
ensure compliance with the notice and assistance to the 
claimant provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Therefore, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran's 
complete service personnel records, to 
include his Official Military Performance 
File (OMPF) and personnel actions of a 
disciplinary nature or related to his 
separation. 

2.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate a 
claim for service connection for his 
claimed psychiatric disability.  The 
regional office should also furnish the 
veteran with release forms and request 
that he provide the dates of treatment, 
and names and addresses of any physicians 
or medical facilities which treated him 
since discharge from service for his 
claimed psychiatric disability.  The RO 
should then obtain copies of the 
veteran's treatment for his claimed 
disability from these named physicians or 
medical facilities, including from Dr. 
Lahey; and from Dr. Allan and Dr. Nelson 
in September 1998.  

3.  Thereafter, the RO should make 
arrangements for a psychiatric 
examination of the appellant.  All 
clinical tests which are deemed 
appropriate should be conducted.  The 
claims folder should be made available to 
the examiner prior to and during the 
examination, and the examiner should 
review the appellant's records.  The 
examiner should be requested to provide 
an opinion concerning the nature, extent, 
origin, and etiology of any current 
psychiatric disability.  Specifically, 
the examiner should express an opinion 
concerning whether there is any 
etiological relationship between any 
present acquired psychiatric disability 
and his military service, including any 
incident occurring during service.  

4.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and should be 
afforded the applicable time period in 
which to respond.

After such actions have been completed, the RO should review 
the appellant's claim for service connection for a 
psychiatric disability again.  If there is a denial of the 
claim, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the appellant unless and until he receives further notice.  
The purpose of this remand is to procure clarifying data, and 
to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




